Citation Nr: 9926653	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for epilepsy, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946 and from September 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1991 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 
20 percent disability rating for service-connected epilepsy.  
The Board remanded the veteran's appeal on two occasions, in 
September 1993 and in September 1995, for further 
development.


FINDING OF FACT

The clinical evidence of record does not show the veteran, 
due to epilepsy, experiences at least one major seizure in 
six months' time, two major seizures in a year, or five to 
eight minor seizures a week on average. 


CONCLUSION OF LAW

An increased rating for epilepsy is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911 (1990); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911 (1992); 38 C.F.R. §§ 4.121, 
4.124a, Diagnostic Codes 8910, 8911 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his service-connected epilepsy that in 
turn warrants an increased disability rating.  Specifically, 
he has reported problems with loss of consciousness, shaking, 
disorientation, and loss of motor control.

The Facts

The Board notes that the record on appeal contains voluminous 
VA and private treatment records dating back to 1956.  
Specifically, the Board notes that the more recent of these 
records includes a May 1990 letter from Michael E. Selzer, 
M.D.  In the May 1990 letter, Dr. Selzer notes that that the 
veteran first experienced loss of consciousness in 1946 while 
in the Marine Corps.  At that time, he was sent to Camp 
Lejeune where a water provocation test was performed and he 
had a major motor seizure.  The seizure started with a 
feathery sensation in his neck, progressed to his shoulders, 
then abdomen, and then to a full feeling in his head.  He 
lost consciousness and had convulsive movements but no 
urinary incontinence or tongue biting.  However, his 
electroencephalogram (EEG) was normal.  In addition, several 
subsequent EEGs were also normal.  It was reported that the 
veteran was thereafter treated with a combination of 
Phenobarbital and Phenytoin.  However, he had another 
convulsion in 1947 and stopped using these medications.  
Thereafter, in either 1952 or 1953, the veteran lost 
consciousness twice while driving a motor vehicle.  He was 
put on a combination of Primidone and Equanil.  He stayed on 
that combination for twenty-three years.  The veteran also 
thought that he did fairly well on these latter medications.  
Current medication included Primidone (75 mg per day).  Dr. 
Selzer reported that, in 1956, the veteran was involved in a 
coal mine accident and suffered trauma to his head resulting 
in the immediate loss of his right eye, with the left eye 
subsequently rupturing.  It was reported that the veteran 
claimed that, in 1969, he suddenly lost all interest in his 
old activities.  The veteran also reported several episodes 
since 1969 when he found himself somewhere without knowing 
how he had gotten there.  The veteran reported that he had 
had several convulsive seizures with the last one taking 
place in November 1989.  However, a 1988 magnetic resonance 
imaging evaluation (MRI) was reportedly normal.  Dr. Selzer 
concluded, after examining the veteran, that the most likely 
diagnosis was complex partial seizures with occasional 
secondary generalization.  Moreover, he opined that the fact 
that the veteran's EEGs were normal did not disprove his 
opinion that the veteran suffered from a seizure disorder 
because EEGs were normal in as many as 15 percent of the 
patients with bonafide seizure disorders.  Lastly, Dr. Selzer 
reported that the veteran showed a constellation of 
psychological symptoms that were characteristic for a subset 
of patients with complex partial seizures (i.e., he has or 
has had hypergraphia, decreased sexual libido, and hyper-
religiosity).

In addition, the Board notes that treatment records, dated 
from February 1990 to April 1996, and private treatment 
records from James T. Croley, M.D., dated from November 1991 
to November 1993, show the veteran's complaints, diagnoses, 
and/or treatment for a seizure disorder or complex partial 
seizure disorder.  See VA treatment records dated in February 
1990, August 1990, September 1990, February 1991, March 1991, 
October 1991, January 1992, March 1992, October 1992, January 
1994, June 1994, July 1994, April 1995, May 1995, and August 
1995; VA letter dated in May 1990; VA hospitalization summary 
for a period of hospitalization from August 1990 to September 
1990; private treatment records from Dr. Croley dated in 
November 1991, December 1991, January 1992, February 1993, 
April 1993, August 1993, and November 1993; Also see April 
1991 health insurance claim form from Won Y. Lee, M.D.  

The aforementioned treatment records only document the 
veteran's complaints of having undergone a seizure on two 
occasions - August 1990 and June 1994.  See VA treatment 
records dated in August 1990 (two seizures of 1.5 minutes in 
duration) and June 1994.  The Board observes that June 1994 
treatment records note the veteran's statement that he last 
had a seizure in 1990 (Also see August 1990 VA treatment 
record in which the veteran claimed to have a seizure with 
loss of consciousness at home two days earlier and October 
1991 treatment record in which the veteran claimed to have 
had his last seizure in September 1991), shaking in either 
1987 or 1989, loss of consciousness a week earlier (i.e., 
June 1994), and a period of disorientation in April 1994 (he 
was found wandering in the woods).

An October 1990 treatment record shows that the veteran 
denied having seizure activity.  A February 1990 treatment 
record indicates that the veteran reported that he did not 
need care for epilepsy.  A March 1991 treatment record shows 
that the veteran wanted new medication to treat his seizure 
disorder.  An October 1991 treatment record indicates that 
the veteran had an unclear history of a seizure disorder, and 
a February 1991 treatment record shows that the veteran had a 
questionable seizure disorder.  Moreover, a VA 
hospitalization summary, for a period of hospitalization from 
August 1990 to September 1990, indicates that a brain 
computerized axial tomography (CAT) scan and EEGs were 
normal; an August 1990 treatment record shows that the 
veteran's EEG was normal, and a January 1992 treatment record 
reflects that both the veteran's MRI and EEG were normal.

The veteran appeared at a personal hearing at the RO in July 
1991.  He reported frequent episodes during which he lost the 
ability to concentrate and would find himself wandering 
around without any idea as to how he got where he was.  
However, during these episodes, he never lost control of his 
bowel or bladder.  He testified about several incidents when 
he found himself at certain places without knowing how he got 
there.  The veteran also reported that he had periodic 
"shakes" and "blackouts" as well as chronic fatigue.  
Specifically, the veteran reported that he would start to 
read a book, his mind would drift, and the next thing he knew 
he had lost approximately nine hours.  The veteran testified 
that, since April 1989, the blackouts occurred constantly.  
The veteran also reported undergoing a period of VA 
hospitalization in approximately November 1989 after 
experiencing an episode of shaking that had lasted several 
hours.  He reported that EEG testing performed at an epilepsy 
foundation in 1989 was normal.  The veteran reported that his 
seizures started with pain on the right side of his head.  
The veteran also testified about several other episodes since 
1989 when he had seizures in which he had lost control.  He 
also reported that, since the beginning of July 1991, he had 
had "spells" every day.  The veteran agreed with the 
hearing officer's definition that a "spell" equated to a 
loss in the ability to concentrate/function.

The veteran appeared at a personal hearing before the Board 
sitting in Washington, DC, in June 1993.  He testified that 
his service-connected epilepsy had most recently caused him 
to pass out for approximately ten hours in both March and 
April 1993.  It also caused chronic memory difficulties, 
chronic fatigue, and periodic bouts of amnesia that lasted 
approximately five to six hours.  He also reported that, 
during his most recent period of hospitalization for an 
illness unrelated to the current issue on appeal, he was 
placed on Dilantin for his seizure disorder.  However, 
because of adverse side effects, he was soon taken off it and 
placed on Mysoline and Phenobarbital.  The veteran reported 
having episodes where he passed out for as long as sixteen 
hours.  Moreover, the veteran reported being drowsy and 
having a loss of appetite after he awoke from a "blackout."  
He reported that it could take as long as one to two weeks 
for him to recover from a "blackout."  Additionally, the 
veteran reported that, while he was not seeing anyone at VA 
for his seizure disorder, he had been seeing a private 
physician, Dr. Croley, for approximately one and a half 
years.  The veteran said that he did not keep Dr. Croley 
fully informed as to his adverse symptomatology.  For 
example, he did not tell him about either the March or April 
1993 episodes.  Thereafter, the veteran reported that he 
experienced approximately ten to fifteen amnesia spells a 
month.  Since January 1993, he had periodically passed out 
for approximately four to six hours after eating.

At a February 1994 VA examination, the veteran reported 
having passing-out episodes with the most recent incident 
occurring in September 1993.  At that time, he felt as if he 
was forced from his bed and compelled to walk away.  He 
thereafter awoke and found himself at the bottom of a flight 
of stairs.  He reported having regular episodes of sensory 
hyperacuity.  The veteran told the examiner that he had 
refused to take therapeutic doses of any of the major 
anticonvulsants.  In addition, it was noted that 
approximately six earlier EEGs had been normal.  Similarly, 
an earlier MRI also revealed no adverse pathology except for 
random small lesions that were probably vascular in etiology.  
The examiner opined that the veteran "probably does not have 
true partial complex epilepsy but it is impossible to say . . 
. the negative EEG's, the failure [to] ever . . . exhibit 
major motor movements make a diagnosis of true grand mal 
epilepsy unlikely."

At a June 1996 VA examination, the veteran reported having 
one seizure in 1994 (while hospitalized at the West Haven 
Epileptic Center) and another in April 1996.  However, he 
could not recall the specific dates, if any, on which he had 
had seizures in between 1994 and April 1996.  The veteran 
described his seizures as starting with pain in the back of 
the head, then the pain would spread through the whole head, 
and then he passed out.  He did not know exactly how the 
spells looked, but he did not have tongue biting or 
incontinence of urine.  He also stated that he had frequent 
headaches, mostly on the left back of the head.  On 
examination, the veteran was alert, and no dysphasia, 
dysarthria, or carotid bruit was seen.  Additionally, motor 
system power appeared equal and normal on both sides, gait 
appeared fairly normal, and muscle stretch reflex was 
symmetrical on both sides with no pathological reflex.

Subsequently, at an October 1996 VA examination, the 
veteran's history as outlined above was repeated.  
Thereafter, the veteran reported that he continued to have 
problems with passing out, but could not give a detailed 
description about the spells.  However, he did not have 
tongue biting or incontinence of urine.  He also complained 
of frequent headaches.  On examination, he was alert and 
oriented.  He had neither dysphasia, dysarthria, nor carotid 
bruits.  In addition, motor system power appeared equal and 
normal on both sides, gait appeared fairly normal, and muscle 
stretch reflex was symmetrical on both sides with no 
pathological reflex.

At a June 1997 VA examination, the veteran once again 
reported that he had a long history of episodes in which he 
lost consciousness and felt as if he was being thrown down 
steps.  Additionally, the veteran reported that, in December 
1996, he had had two episodes in which he experienced 
uncontrolled falling to the ground.  (However, a neighbor who 
accompanied the veteran to the examination said she knew him 
well, but she had not witnessed the foregoing episodes.  Yet, 
she also reported that, she was not continually with the 
veteran.)  Moreover, he reported that he sometimes 
experienced lethargy.  The veteran's medications included 
Phenobarbital.  (Interestingly, the examiner reported that 
other physicians have suggested that the veteran did not need 
to take anticonvulsants and the veteran had a long history of 
requesting substances which many physicians had felt 
uncomfortable providing, such as amphetamines and various 
tranquilizers and benzodiazepines.)

The examiner reported that he had earlier referred the 
veteran to the West Haven VA Epilepsy Monitoring Center.  A 
review of West Haven VA Epilepsy Monitoring Center records 
disclosed that the veteran was monitored, both electrically 
and by video during his entire period of hospitalization.  
Tellingly, at a time when he reported having a "seizure," 
his EEG remained unchanged.  Moreover, MRI scans on the 
veteran in 1988 were essentially normal except for minor age-
related changes.

On examination, the veteran's mental status was normal except 
for definite paranoid tendencies.  Additionally, on the basis 
of extensive neuropsychological testing, the veteran was 
diagnosed as having a schizoid personality type with cluster 
A personality features.  The examiner opined that, based on 
the results of video-monitoring conducted while the veteran 
was hospitalized, "which [is] the best and most reliable 
data [VA has] regarding the veteran[,] . . . he probably does 
not have a seizure disorder and that his problems are 
primarily psychiatric.  However, I cannot exclude other 
causes of loss of consciousness, at least on the basis of his 
video monitoring at Yale, he does not appear to have 
narcolepsy or epilepsy, although epilepsy of course cannot be 
ruled out entirely."

Similarly, at an April 1998 VA examination, the veteran 
continued to complain of blackout episodes.  However, he also 
reported that, when the blackouts occurred, he did not 
necessarily fall to the ground, but tended to become confused 
and turn to the left.  Moreover, because of his blindness, 
these episodes of confusion caused him to become lost.  The 
episodes of confusion may last up to half an hour.  He also 
reported having episodes in January 1998 and February 1998.  
It was reported that the discharge diagnosis from the West 
Haven VA Epilepsy Monitoring Center was probable psychogenic 
epilepsy (i.e., pseudoseizures).  Similarly, treatment 
records from 1946 that were provided by the veteran also 
included a statement by an attending physician that the 
veteran had an episode of shivering or shaking during which 
the EEG was completely normal.  The 1946 physician felt that 
the episode was a type of hysterical attack.  Interestingly, 
the veteran also reported that, when he stopped taking the 
medications, he stopped having attacks.  However, because the 
veteran had become accustomed to the anxiolytic properties of 
these drugs, he will not stop taking them.

On neurologic examination, the veteran was normal except for 
facial deformities secondary to an accident.  Lastly, the 
examiner opined that the veteran had "...peudoseizures or 
psychogenic seizures . . . and probably does not have true 
epilepsy.  We have numerous normal EEGs to substantiate this 
as well as a normal MRI." 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, regulations require that a disability be viewed 
in relation to its recorded history.  38 C.F.R. §§ 4.1, 4.2 
(1998).

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which convulsive disorders are rated, 
including epilepsy, changed twice during the pendency of the 
veteran's claim.  See 56 Fed. Reg. 51653 (Oct. 15, 1991); 
57 Fed. Reg. 24364 (June 9, 1992).  Therefore, adjudication 
of the claim for an increase must now include consideration 
of both the old and new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id. 

However, the Board also notes that under all of the foregoing 
schedular criteria, epilepsy has been rated based on the 
frequency of any associated seizures; in other words, the 
number of seizures required for a particular rating have not 
changed.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 
(1990); 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 
(1992); 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 
(1998).  In addition, seizures are characterized as either 
major or minor.  Id.  Specifically, a 20 percent rating is 
warranted when the veteran has at least one major seizure in 
the last two years or at least two minor seizures in the last 
six months.  A 40 percent rating is warranted when the 
veteran has at least one major seizure in the last six 
months, two major seizures in the last year, or an average of 
five to eight minor seizures a week.  Id.  A major epileptic 
seizure is characterized by a generalized tonic-clonic 
convulsion with unconsciousness.  For rating purposes, there 
is no distinction between diurnal and nocturnal major 
seizures.  A minor seizure consists of a brief interruption 
in consciousness or in conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal); or sudden jerking movements of the 
arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  When both major and minor 
seizures are present, the epilepsy is evaluated on the basis 
of the predominating type of seizure.  Id at Note (1), (2), 
and (3).  Moreover, to warrant a rating for epilepsy, the 
seizures must be witnessed or verified at some time by a 
physician.  38 C.F.R. § 4.121.  As to frequency of the 
seizures, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  Id.

The Board first notes that the veteran has argued that his 
service-connected epilepsy should be granted an increased (40 
percent) rating under Diagnostic Codes 8910-8911.  Initially, 
the Board notes that controlling laws and regulations provide 
that, for the veteran to be entitled to an increased rating 
based on a seizure disorder, the record on appeal must first 
show that service-connected epilepsy contemplates the 
seizure-like activity actually experienced by the veteran.  
The record on appeal then must also show that the symptoms 
from the seizure disorder cause at least one major seizure in 
the last six months, two major seizures in the last year, or 
an average of five to eight minor seizures a week.  Id.

First, the Board notes that, when the RO originally granted 
service connection, it characterized the service-connected 
disability as "epilepsy."  See RO decision entered in June 
1947.  In subsequent decisions, the RO continued to 
characterize the veteran's service-connected disability as  
"epilepsy."  See RO decisions entered in July 1948 and 
October 1959.  Thereafter, beginning in June 1961, the RO 
changed the characterization to "grand mal epilepsy."  See 
RO decisions entered in June 1961, February 1976, September 
1982, January 1991, and April 1991.  Consequently, the Board 
finds that the evidence contained in the record on appeal 
shows that the RO has not granted service connection for 
disability other than epilepsy.  

Moreover, the Board notes that the February 1994, June 1997, 
and April 1998 VA examiners opined that the seizures the 
veteran reported he was experiencing where probably not due 
to epilepsy but due to a psychiatric disorder.  (The 
examiners opined that the veteran "probably does not have 
true partial complex epilepsy. . . .", "he probably does 
not have a seizure disorder and that his problems are 
primarily psychiatric[,]" and he had "pseudoseizures or 
psychogenic seizures . . . and probably does not have true 
epilepsy. . .")  Significantly, the foregoing opinions are 
persuasive because of the detailed analysis associated with 
each, and the fact that these opinions appear to be quite 
consistent in their assessments, even though such assessments 
were arrived at separately.  They also appear to be 
corroborated by the veteran's own report of the 
characteristics of his spells, which do not correlate well 
with the definition of either major or minor seizures.  
§ 4.124a.

Therefore, while the veteran no doubt has some seizure-like 
activity, his difficulties, while bothersome, do not appear 
from the record to be caused by his service-connected 
epilepsy.  Rather, they appear to be caused by a non-service-
connected psychiatric disorder.  Accordingly, the paucity of 
findings of seizures solely due to his service-connected 
epilepsy-only 2 seizures several years ago, considered along 
with the overall disability picture as set forth in the 
entire record and the more recent VA examiners' opinions 
leads the Board to conclude that an increased rating is not 
warranted under Diagnostic Codes 8910, 8911.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911 (1990); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911 (1992); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911 (1998).

Lastly, the Board notes that because of employer reluctance 
to hire an epileptic, special care is to be taken in rating 
epilepsy when there exists a definite history of 
unemployment.  38 C.F.R. § 4.124a.  Development of the 
evidence to ascertain whether epilepsy is a determining 
factor in the claimant's inability to obtain employment is 
normally required.  Id.  However, it appears that the veteran 
has not worked since a coal mine accident in 1956 which, 
among other things, led to the veteran becoming blind and 
unemployable.  This has been recognized by the RO by the 
assignment of a permanent and total rating for pension 
purposes.  Consequently, seeking the additional information 
contemplated by § 4.124a regarding employment, reasons for 
termination, wages received, and the like would not be 
fruitful, especially given the findings that the seizure-like 
activity that more recently plagues the veteran is not due to 
service-connected epilepsy.


ORDER

An increased rating for epilepsy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

